Citation Nr: 1722034	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 24, 1989 to January 19, 1990 and from July 26, 1990 to July 20, 1993.  He had a third period of active service dating from February 17, 1994 to April 21, 1995, from which he was discharged under other than honorable conditions.  In a decision approved in October 2009, VA determined that the third period of active duty is considered to be under dishonorable conditions for VA benefits and a bar to benefits.  He also had additional military reserve service.  

This matter comes before the Board of Veterans' Appeals hereinafter Board) on appeal from rating decisions by the St. Louis, Missouri and Indianapolis, Indiana, Regional Offices (ROs).  By a rating action in December 2009, the St. Louis, Missouri RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for a low back disorder.  That rating action also denied a claim of entitlement to service connection for degenerative disc disease of the cervical spine.  Subsequently, in April 2011, the Indianapolis, Indiana RO denied the claim of entitlement to service connection for PTSD.  

On February 2, 2017, the Veteran appeared at the Indianapolis RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a rating action in January 1998, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for a low back disorder, including as due to an undiagnosed illness; the Veteran did not appeal.  

2.  Evidence received since the January 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disorder.  

3.  A chronic low disorder did not manifest in service, arthritis was not manifest within one year of discharge, and a current low back disorder is not etiologically related to active service.  

4.  The Veteran's cervical spine disorder did not have onset during and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, that denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  Evidence received since the final January 1998 rating decision is new and material; therefore, the criteria for reopening the claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2016).  

3.  The criteria for service connection for a low back disorder, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).  

4.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2009.  Additional letters were sent in February 2010 and August 2016.  

It also appears that all obtainable relevant evidence identified by the Veteran claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue decided herein, as discussed further along in this document.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  



II.  General Service Connection Provisions

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Military records reflect that the Veteran served in the Southwest Asia Theater of operations from June 7, 1991 to September 7, 1991.  Therefore, he had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifests either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.   Certain medically unexplained chronic multisymptom illnesses (irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia), also may be presumed service connected based on Persian Gulf service.  38 C.F.R. § 3.317(a)(2).  Otherwise, conditions that have been attributed to a clinical diagnosis may not be presumed service-connected pursuant to See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)((1)(ii).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  Factual background & Analysis-Claim to reopen S/C-Low back disorder.

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Historically, the Veteran initially filed a claim for service connection for a low back disorder (VA Form 21-526) in July 1993.  At that time, the record included the Veteran's service treatment records (STRs).  These records included the separation examination, dated in May 1993, which showed that the Veteran reported a history of recurrent back pain.  The Veteran reported a pulled back muscle while lifting wood in 1991.  Clinical evaluation of the lumbar spine was normal at separation from service in July 1993.  

Also considered was the report of a VA examination conducted in August 1993.  At that time, the Veteran reported a 2 year history of low back pain after falling against a wall.  The Veteran stated that the pain radiated into both thighs; it was better with sitting but worse with forward bending.  Examination of the spine was normal.  X-ray study of the spine revealed no evidence of lysthesis, degeneration or malalignment.  The pertinent diagnosis was low back muscle strain.  

By a rating action in November 1993, the RO denied the Veteran's claim of service connection for a low back disorder, based on a finding that the condition reported in service was acute and resolved with no residual disability being noted on the current examination.  In January 1994, the RO confirmed the denial of the claim for a low back disorder.  The Veteran did not file a notice of disagreement with that determination within one year of the notification thereof on January 31, 1994.  

In a statement in support of claim, dated in July 1997, the Veteran indicated that he wished to reopen his claim for service connection for a back disorder.  In conjunction with his claim, the Veteran was afforded an examination in September 1997.  At that time, it was noted that he had been complaining of frequent low back pain.  The Veteran attributed his current problems to his assignment in Saudi Arabia in 1991.  Following a physical examination, the Veteran was diagnosed with mechanical low back pain.  The examiner stated that the etiology of the Veteran's reported symptoms was unknown.  

By a rating action in January 1998, the RO reopened the claim for service connection for a low back disorder but denied on the merits, finding that no evidence had been presented to objectively establish the existence of chronic back impairment.  It was determined that no evidence had been submitted to objectively establish the existence of chronic low back disability which can be service connected as due to undiagnosed illness under the special regulations applicable to Veterans who served in Southwest Asia.  The Veteran did not file an NOD with that determination within one year of the notification thereof on December 15, 1998.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the December 1998 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for a low back disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim for service connection for a low back disorder was received in February 2009.  

At a personal hearing in May 2010, the Veteran maintained that he injured his back during Desert Storm in 1991; he testified that he has had symptoms since that time and they have gotten worse over the years.  

Also submitted in support of the reopened claim were VA treatment reports dated from April 2009 through November 2015, which show that the Veteran received ongoing treatment for chronic low back pain.  He was assessed with degenerative disc disease of the lumbar spine.  

Of record is the report of a VA examination, conducted in August 2016, which revealed findings of lumbosacral strain, with onset in 1993 and degenerative arthritis of the spine, with onset in 2011.  

The Board finds that the evidence received since the January 1998 rating decision is both new and material.  In the instant case, the additional evidence includes a current diagnosis of degenerative arthritis of the lumbar spine.  In the January 1998 rating decision, it was essentially found that there was no evidence of a chronic low back disorder.  Thus, evidence of a current disability was not previously of record and the new medical evidence as described above is relevant and establishes a previously unestablished fact-current disability.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


III.  Legal Analysis-S/C low back disorder.

The Veteran maintains that his claimed low back disorder is due partly to his service in the Persian Gulf.  The Veteran's complaints of low back pain have been attributed to a diagnosis of lumbosacral strain and degenerative arthritis of the lumbar spine.  As this is a known clinical diagnosis, service connection is not warranted based on having an undiagnosed illness.  This does not preclude consideration of the Veteran's claim on a direct causation basis.  

After review of the evidence, the Board finds that service connection is not warranted for a low back disorder, currently diagnosed as degenerative arthritis of the lumbar spine.  Significantly, while the service treatment records reflect a history of recurrent back pain at discharge in May 1993, clinical evaluation of the spine was reported as normal, and the remainder of the STRs are silent with respect to any complaints or findings of a chronic low back disorder during the Veteran's periods of honorable service.  

The Veteran was seen in September 1994 for complaints of back pain and was diagnosed with mechanical low back pain.  A National Guard examination, dated in August 1997, was negative for any complaints or findings of a low back disorder.  

The first clinical documentation of the onset of a chronic low back disorder is dated in November 2011, more than 18 years after service separation from his period of honorable service.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).)  

Other than the Veteran's assertions, there is no evidence indicating that there is a relationship between the Veteran's current low back disorder and military service.  Following the VA examination in August 2016, the VA examiner reviewed the medical records and offered his opinion that the Veteran's lumbar spine condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was given a diagnosis of lumbar strain in August 1993 related to an incident that he claimed occurred while in Kuwait in 1991.  He also noted that the Veteran had an x-ray of the lumbar spine in August 1996 which was normal with no mention of degenerative changes.  The examiner further noted that there was no radiographic evidence of degenerative arthritis of the lumbar spine until 2011.  The examiner observed that there are no medical studies that support a causal relationship between a muscle strain and the development of degenerative arthritis.  Therefore, the examiner concluded that it is less likely than not that the Veteran's degenerative arthritis of the lumbar spine is attributed to lumbar stain incurred during active duty covering the period from 1990 to 1993.  Consequently, the medical opinion evidence is against the claim.  

The Board acknowledges the Veteran's contention that he has a current low back disorder that is related to his active military service.  However, the Board finds the post service medical evidence to be more probative on the nexus question.  Therefore the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this claim.  


IV.  Factual background & Analysis-S/C cervical spine disorder.

In his substantive appeal, dated in May 2011, the Veteran asserted that he sustained a neck injury as a result of an explosion while serving in Kuwait during Desert Storm.  

Historically, the STRs for the periods of service from July 24, 1989 to January 19, 1990 and from July 26, 1990 to July 20, 1993 are negative for any complaints or findings of a cervical spine disorder.  At separation from service in May 1993, the Veteran reported a history of recurrent back pain; he reported a history of pulled back muscle after lifting but did not report any cervical spine or neck symptoms.  Clinical evaluation of the spine and musculoskeletal system was reported to be normal.  

In January 1994, the Veteran as seen with complaints of neck and back pain for the past 5 days following being struck by the hood of his car.  Following a physical evaluation, the Veteran was diagnosed with trauma associated back pain.  A National Guard examination in August 1997 was negative for any complaints or clinical findings of a neck/cervical spine disorder.  

A pre-deployment health assessment, performed in November 2006, was negative for any complaints or findings of a cervical disorder.  During a subsequent periodic health assessment in the Army Reserve, it was reported that an MRI revealed degenerative disc disease of the cervical vertebrae.  In December 2006, he was placed on profile due to his neck and back disabilities.  

The record indicates that, while on active duty in the reserves, the Veteran was seen with complaints of neck and shoulder pain 3 days after slipping on base.  On examination, the examiner stated that the Veteran may have pinched nerve no other findings.  

Of record is the report of a physical profile, dated in April 2009, which noted that the Veteran was found to have functional limitations caused by degenerative disc disease of the cervical vertebrae with radiculopathy.  Another physical profile form, dated in February 2010, indicates that the Veteran was evaluated and placed on permanent profile due to neck pain and leg muscle problem.  It was noted that he had functional limitations due to degenerative disc disease and cervical vertebrae stenosis with radiculopathy.  In May 2010, the Veteran was found to be unfit for service due to his neck pain and leg muscle problems; and, it was determined that the condition was not in the line of duty.  

A VA treatment note, dated in December 2007, reported that the Veteran fell down the stairs.  The assessment was cervical sprain.  An addendum, dated December 7, 2007, noted that X-rays of the neck were without fractures; however, it was reported that he had degenerative changes in his neck.  VA treatment notes from 2009 to 2016 document cervical spine complaints and similar diagnoses.

Also submitted in support of the Veteran's claim was a lay statement from M. J., dated in June 2013, who reported that, during the Veteran's time in Kuwait, he was one of the twenty soldiers on detail that included guarding and working in the motor pool.  M. J. reported that the Veteran and others were standing in the area when ammo exploded, which set off a chain reaction causing the Veteran and the others to be thrusted into a vehicle that was directly behind them.  

At his personal hearing in February 2017, the Veteran reported that he began experiencing back pain after he was thrown against a wall during the explosion in Kuwait in 1991; it was aggravated by riding around in the military vehicles.  The Veteran reported that he started having problems with his lower back in 1993; he was told that he was having muscle spasms and was given pain pills and muscle relaxers.  The Veteran maintained that his neck was injured was injured in the same explosion that caused his low back problems; he stated that the lower back pain also caused his neck problems.  The Veteran maintained that he did receive treatment for his neck in Germany.  

After careful review of the evidentiary record, the Board finds that service connection for the Veteran's cervical spine disorder must be denied as the preponderance of the evidence is against a finding that the disability is related to a period of honorable active service or any incident of honorable active service.  

In this regard, the Board notes that the record clearly indicates that the Veteran has a current diagnosis of a cervical spine disorder; however, there is no clinical evidence linking it to the Veteran's honorable periods of service.  The Board finds that the reports of an injury of his neck from an explosion and treatment in service for such injury are not credible.  Service treatment records are detailed and document that the Veteran was diligent in reporting medical problems.  If this had occurred it is reasonable to conclude that it would have been noted in the service treatment records and the Veteran would have reported it at separation in May 1993 - given that he reported numerous other medical conditions.  

There is no competent or probative evidence of arthritis involving the cervical spine in service or within one year following the Veteran's July 1993 honorable discharge from service.  As such, service connection is not warranted on a presumptive basis.  

Moreover, there is no competent evidence indicating that there is a relationship between the Veteran's current cervical spine disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Absent a competent medical opinion linking the Veteran's current cervical spine disorder to his periods of honorable service, service connection must be denied.  

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's cervical spine disorder weighs against service incurrence or a relationship to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2016).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.  

Service connection for a low back disorder, including as due to an undiagnosed illness, is denied.  

Service connection for a cervical spine disorder is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

The Veteran maintains that he developed a psychiatric disorder as a result of his service in Kuwait.  In his notice of disagreement, dated in May 2011, the Veteran maintains that he experiences mood changes, depression and loss of sleep as a result of his psychiatric disorder.  

The Board finds that the Veteran's claim for PTSD, as part of his claim for an acquired psychiatric disorder, has not been completely developed.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159 (c), (d).  

At his personal hearing in February 2017, the Veteran reported serving in Kuwait under Title 10; therefore, he served in a war zone and feared for his life during that time.  The Veteran reported that he was diagnosed with PTSD in 2009 at the Indianapolis Vet Center; he stated that he was not prescribed any medications, but he was advised to seek counseling.  It was noted that the Veteran has been prescribed medication for depression by the VA doctor.  The Veteran reported problems with nightmares and depression.  The Veteran testified that, prior to being prescribed medication for his psychiatric condition, he used to self-medicate with alcohol; he stated that the alcohol helped to numb the pain.  The Veteran reported that he began experiencing symptoms of his psychiatric condition in 2006.  The Veteran related that his duties included doing patrol missions and it was during that time that an ammo dump exploded in 1991; he reported seeing bodies blown up.  The Veteran reported seeing dead bodies in destroyed tanks and the destruction caused by the constant explosions.  

Submitted in support of the Veteran's claim was a lay statement from M. J. dated in June 2013, who attested to the fact that the Veteran was stationed at Camp Doha in Kuwait and was caught in an ammo explosion.  M. J. reported that, after the incident, the Veteran experienced nightmares and loud outbursts while sleeping; he was advised to seek medical attention.  He also noted that, after the incident, the Veteran was afraid to enter the motor pool or stand within any vehicle that carried ammo for fear that it would explode.  

Also submitted in support of the claim was an article entitled "explosion ripped through a United States ammunition depot, July 11, 1991, Camp Doha."  

Of record are VA treatment notes dated from August 2002 through March 2016.  A psychiatric treatment plan, dated January 23, 2009, reflects a diagnosis of adjustment disorder with depressed mood.  A psychiatric note, dated in February 2010, shows that the Veteran was seen with complaints of irritability, anger, as well as anxiety around people and large crowds.  The provisional diagnosis was adjustment disorder NOS.  

The Veteran provided testimony at the February 2017 hearing that he continues to receive treatment and counseling at the Indianapolis Vet Center for his psychiatric disorder and he has been diagnosed with PTSD.  However, none of the Veteran's Vet Center records have been associated with the claims folder.  A remand is therefore necessary to obtain those records.

Finally, there are numerous service personnel records associated with the claims file but it does not appear that his military personnel records documenting all assignments during his period of active service from July 26, 1990 to July 20, 1993 are associated with the claims file.  On remand, his complete military personnel file for this period must be obtained and associated with the claims file.  

The case is hereby REMANDED to the AOJ for the following actions:

1.  Send a letter to the Veteran asking him to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his psychiatric disorder.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the claims file.  In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from the Indianapolis Vet Center.  

2.  Obtain the Veteran's complete military personnel file for his periods of active duty from July 26, 1990 to July 20, 1993 and associate the records with his claims file.

2.  The AOJ should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service.  The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as, any other pertinent medical nexus evidence of record.  The rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


